 

Bh WwW HN

oOo CO ~~) BW War

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IN THE UNITED STATES DISTRICT COURT FOR TH

HAY 31 2019
EASTERN DISTRICT OF CALIFORNIA

Di
caste pier SET oe

“= o—

UNITED STATES OF AMERICA, Case No.: 1:18 CR 253 DAD

©
6
es
iy

Plaintiff,
VS. Modifying PreTrial Release Conditions

ELIAS ZAMBRANO,

Defendant.

Ne Ne ne esc” Nase el et Sine Nine” Se nar” et gee

 

 

 

The Court hereby ORDERS Mr. Zambrano’s PreTrial Release conditions are modified to

allow him to visit his father in Tijuana, Mexico between June 8-13, 2019.
To allow that visit to take place the Court specifically Orders that:

(1) The Court Clerk’s office shall return Mr. Zambrano’s United States passport to him. Mr.
Zambrano shall return the passport to the Court Clerk’s office no later than close of

business on June 14, 2019.

(2) Mr. Zambrano shell be permitted to leave the Eastern District of California, in connection

with the visit to his father, between June 8-13, 2019.

IT IS SO ORDERED.

Dated: May 31, 2019 Nhe cl

Hn. Barbara A. meen x
ITED STATES at STRATE JUDGE

 

FILED

URT

FORNIA

0 ecm
